DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because the reference characters are not clear in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 1-11 and 13 are objected to because of the following informalities:  

Regarding Claim 1
he language “at least one of which”. For purposes of clarity, the claim language should be amended such that it says --at least one of the opposite bases 
Line 7 recites the language “the mixer body”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the elongated hollow metal body—
Line 8 recites the language “the radial opening”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one radial opening—
Line 12 recites the language “one of the bases of the body of the mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –one of the bases of the elongated hollow metal body of the static mixer—

Regarding Claim 2
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—
Line 3 recites the language “the lateral wall (23) of the mixer body”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the closed later wall (23) of the elongated hollow metal body—

Regarding Claim 3
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—
Line 3 recites the language “the mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the static mixer—
closed later wall (23) of the elongated hollow metal body—

Regarding Claim 4
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—
Line 3 recites the language “the mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the static mixer—
Lines 3-4 recite the language “the lateral wall (23) of the mixer body”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the closed later wall (23) of the elongated hollow metal body—

Regarding Claim 5
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—
Line 2 recites the language “the radial opening”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one radial opening—
Line 4 recites the language “the mixer body”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the elongated hollow metal body—

Regarding Claim 6
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—
at least one radial opening—
Line 5 recites the language “the lateral wall”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the closed lateral wall—

Regarding Claim 7
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—
Line 4 recites the language “having its center”. For purposes of clarity, the claim language should be amended such that it reads –having a of the plane passing through the proximal point of intersection— or something similar.
Line 5 recites the language “the distal point”. For consistency and clarity within the claims, the claim language should be amended such that it reads --the distal point of intersection—
Line 5 recites the language “having its center”. For purposes of clarity, the claim language should be amended such that it reads –having a of the plane passing through the distal point of intersection— or something similar.

Regarding Claims 8 and 9
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—

Regarding Claim 10
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—


Regarding Claim 11
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—

Regarding Claim 13
Line 1 recites the language “The mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –The static mixer—
Line 2 recites the language “the mixer”. For consistency and clarity within the claims, the claim language should be amended such that it reads –the static mixer—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding Claim 1
Line 8 recites the limitation "the peripheral edge".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 2
Line 2 recites the limitation “a peripheral edge”. However, claim 1 previously disclosed “the peripheral edge”. Therefore, it is unclear whether the peripheral edge of claim 2 is the same peripheral edge as claimed in claim 1 or if it is a different peripheral edge. 

Regarding Claim 3
Line 3 recites the limitation "the inner cavity".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 would provide antecedent basis for “the cavity”.

Regarding Claim 4
Line 3 recites the limitation "the inner cavity".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 would provide antecedent basis for “the cavity”.

Regarding Claim 6
Lines 2-3 recite the limitation “the proximal and distal points of intersection”. There is insufficient antecedent basis for this limitation in the claim.

Lines 4-5 recite the limitation “the distal edge (35)”. There is insufficient antecedent basis for this limitation in the claim. Additionally, reference character 35 is also used to describe “a peripheral edge (35)” in claim 2. 
Line 5 recites the limitation “the tangent”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 7
Line 2 recites the limitation “each section plane”. There is insufficient antecedent basis for this limitation in the claim. Claim 6 previously disclose “a section plane”. Therefore, only a single section plane has antecedent basis. 
Line 3 recites the limitation “said plane”. However, as line 2 of the claim recites “each section plane”, it is unclear which plane is being referred to in line 3. Therefore, the claim is indefinite. 
Line 4 recites the limitation “said plane”. However, as line 2 of the claim recites “each section plane”, it is unclear which plane is being referred to in line 4. Therefore, the claim is indefinite. 

Regarding Claim 8
Line 1 recites the limitation “the ratio”. There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation “the area”. There is insufficient antecedent basis for this limitation in the claim.

Lines 2-3 recites the limitation “the minimum surface area subtended by the edge (35) of the mouth (33)”. There is insufficient antecedent basis for this limitation in the claim. Additionally, reference character 35 is also used to describe “a peripheral edge (35)” in claim 2 and “the distal edge (35)” in claim 6.
Lines 4-5 recites the limitation “the area “A” of the minimum surface area”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 9
Lines 1-2 recites the limitation “the ratio”. There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation “the area “b””. There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation “the projection”. There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3 recites the limitation “the minimum surface area subtended by the edge (35) of the mouth (33)”. There is insufficient antecedent basis for this limitation in the claim. Additionally, reference character 35 is also used to describe “a peripheral edge (35)” in claim 2 and “the distal edge (35)” in claim 6.
Line 4 recites the limitation “the area “A” of the minimum surface area”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13


Regarding Claims 5 and 10-11
Claims 5 and 10-11 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-7, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Erz, DE 102017128672 A1.

Regarding Claim 1
Erz discloses a static mixer (1a) for exhaust gas ducts of internal combustion engines (Erz, Abstract), comprising an elongated hollow metal body (1a) having a shape which, relative to a symmetry axis, corresponds to a solid of revolution, defining at its inside, a cavity (C, annotated Figure 1 of Erz below), in which opposite bases (B1, B2, annotated Figure 1 of Erz below) are defined, at least one of a mixture of reductant and exhaust gas flows out of the axial opening of the second base (B2). See Annotated Figure 1 of Erz below], a closed lateral wall (4a) is defined connected to the opposite bases (B1, B2) and having at least one radial opening (6a) over which a concave blade (7a) is arranged extending radially outward of the lateral wall (4a) of the elongated hollow metal body (1a) from a portion of a peripheral edge of the at least one radial opening (6a) and surrounding a portion of the at least one radial opening (6a) so as to define, in a first angular direction relative to the symmetry axis, a corresponding concave screen (7a) and, in a second, opposite direction, a mouth (M, annotated Figure 1 of Erz below) intended for the passage of gases and located in front of the concave screen (7a) (Erz, [0016]), wherein one of the bases (B1, B2) of the elongated hollow metal body (1a) of the static mixer (1a) is closed and thus exhaust-gas tight (Erz, Figures 2 and 4) [The base (B1) of the elongated hollow metal body (1a) is closed to exhaust-gas flow, as a reductant injector (2) is positioned at the base (B1). Therefore, the base (B1) is closed and exhaust-gas tight.]

    PNG
    media_image1.png
    348
    463
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Erz

Regarding Claim 2
Erz discloses the system as rejected in Claim 1 above. Erz further discloses that the mouth (M, annotated Figure 1 of Erz above) for the passage of gases is delimited by a peripheral edge subtending a minimum surface area incident on the closed lateral wall (4a) of the elongated hollow metal body (1a) (Erz, annotated Figure 1 above). 

Regarding Claim 3
Erz discloses the system as rejected in Claim 1 above. Erz further discloses that the mouth (M, annotated Figure 1 of Erz above) for the passage of gases is oriented so as to allow the passage of gases from and towards the inner cavity (C, annotated Figure 1 of Erz above) of the static mixer (1a), mainly in a tangential direction relative to the closed lateral wall (4a) of the elongated hollow metal body (1a) (Erz, annotated Figure 1 above). 

Regarding Claim 4
Erz discloses the system as rejected in Claim 1 above. Erz further discloses that the mouth (M, annotated Figure 1 of Erz above) for the passage of gases is oriented so as to minimize the passage of gases from and towards the inner cavity (C, annotated Figure 1 of Erz above) of the static mixer (1a) in an axial direction relative to the closed lateral wall (4a) of the elongated hollow metal body (1a) (Erz, Figures 2, 4 and annotated Figure 1 above). 

Regarding Claim 5
Erz discloses the system as rejected in Claim 1 above. Erz further discloses that between the at least one radial opening (6a) and the mouth (M, annotated Figure 1 of Erz above), and vice versa, a 

Regarding Claim 6
Erz discloses the system as rejected in Claim 1 above. Erz further discloses a straight line passing through a proximal and distal points (Pp, Pd, annotated Figure 1 of Erz below) of intersection relative to the symmetry axis, between a section plane perpendicular to the symmetry axis and a proximal edge of the at least one radial opening (6a) and a distal edge of the mouth, respectively, forms, with a tangent to the closed lateral wall (4a) in the proximal point (Pp) of intersection, an angle comprised between 0 and 90 degrees (Erz, annotated Figure 1 below). 

    PNG
    media_image2.png
    359
    459
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 1 of Erz

Regarding Claim 7


Regarding Claim 10
Erz discloses the system as rejected in Claim 1 above. Erz further discloses that the solid of revolution comprises a cone or cylinder wherein the opposite bases (B1, B2, annotated Figure 1 above) are circular and extend over respective parallel planes perpendicular to the symmetry axis, the closed lateral wall (4a) of the cone or cylinder being provided with a plurality of radial openings (6a), corresponding concave blades (7a) and mouths (M) for the passage of gases (Erz, [0016], annotated Figure 1 above).

Regarding Claim 11
Erz discloses the system as rejected in Claim 1 above. Erz further discloses that the elongated hollow metal body (1a) of the static mixer (1a) has a frustoconical shape (Erz, Figure 1). 

Regarding Claim 13
Erz discloses the system as rejected in Claims 1 and 11 above. Erz further discloses that the closed base (B1, annotated Figure 1 of Erz above) corresponds to a minor base of the frustoconical body of the static mixer (1a) (Erz, annotated Figure 1 above). 

NOTICE
8.	Claims 8 and 9 have not yet been examined in view of prior art, as the claims include many 35 U.S.C. 112(b) rejections so as to be unclear what is being claimed. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Golin (US 2019/0101037) – Mixing tube 
- Tyni et al. (US 2018/0178171) – Mixing device
- Cornaglia et al. (US 8,956,040) – Static Mixer
- Fischer et al. (US 2014/0033686) - Mixers

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746